DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8:
a) the phrase “determining a first carrier set corresponding to a logical channel for a user equipment (UE) performing a sidelink transmission” is vague. It is not clear whether the determined set is used for transmission. 
b) the phrase “according to … and channel busy ratios (CBRs) of carriers” is vague. It is not clear which carriers are the claim referring to.
 Claims 2-7 depend on claim 1 and 9-20 depend on claim 8 and are rejected accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Status Report to TSG 1 Work plan related evaluation” 3GPP DRAFT; RP-172339 [IDS].
Regarding claim 1, 3GPP discloses a method for determining a carrier set, comprising:
determining a first carrier set corresponding to a logical channel for a user equipment (UE) performing a sidelink transmission, according to priorities of data packets in the logical channel and channel busy ratios (CBRs) of carriers (page 5; RAN2 #99bis: for carrier aggregation over PC5 for carrier selection: CBR should be considered for the UEs’ Tx carrier selection in PC5 CA; and priority should be considered for the UEs’ Tx carrier selection in PC5 CA).
Regarding claim 2, 3GPP discloses wherein determining the first carrier set corresponding to the logical channel for the UE performing the sidelink transmission comprises: determining a second carrier set for the UE performing the sidelink transmission; and determining the first carrier set from the second carrier set (page 4, “Higher layers…”: a set of A corresponding to the second carrier set, and set B, corresponding to the first carrier).
  
Regarding claims 3 and 4, 3GPP discloses wherein determining the second carrier set for the UE performing the sidelink transmission comprises: determining the second carrier set page, “Higher layers…”: the set A aggregates carriers that us the same synchronization reference, i.e. use the same synchronization configuration).  

	Regarding claim 6, 3GPP discloses wherein determining the second carrier set for the UE performing the sidelink transmission comprises: determining the second carrier set according to synchronization reference information used by a carrier, wherein the synchronization reference information comprises a synchronization reference (see “synchronization reference” page 4, 4th first level bullet point (“Higher layers…”)).  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Status Report to TSG 1 Work plan related evaluation” 3GPP DRAFT; RP-172339 [IDS] in view of Yang (US 2021/0144529).
Regarding claim 8, 3GPP discloses a device determine a first carrier set corresponding to a logical channel for a user equipment (UE) performing a sidelink transmission, according to priorities of data packets in the logical channel and channel busy ratios (CBRs) of carriers (page 5; RAN2 #99bis: for carrier aggregation over PC5 for carrier selection: CBR should be considered for the UEs’ Tx carrier selection in PC5 CA; and priority should be considered for the UEs’ Tx carrier selection in PC5 CA). 3GPP does not show the device comprising at least one processor.
Yang teaches wireless communication method terminal device and network device. More specifically, Yang teaches a terminal device that includes a processor, a memory, and communication interface. As shown Figs. 1 and 2, a terminal device 20 and 30 communicate directly through the sidelink. In addition, Yang teaches that classifying, by the terminal device, a service to be transmitted on a service layer, includes: dividing, by the terminal device, the service to be transmitted into a plurality of service types on a serve layer, wherein a quantity of the plurality of service types is larger than a quantity of PPPP values [0003, 0011-0015; 0068-0070].


Regarding claim 9, 3GPP in view of Yang discloses all the claim limitations as stated above. Further, 3GPP discloses wherein determining the first carrier set corresponding to the logical channel for the UE performing the sidelink transmission comprises: determining a second carrier set for the UE performing the sidelink transmission; and determining the first carrier set from the second carrier set (page 4, “Higher layers…”: a set of A corresponding to the second carrier set, and set B, corresponding to the first carrier).

Regarding claims 10 and 11, 3GPP in view of Yang discloses all the claim limitations as stated above. Further, 3GPP discloses wherein determining the second carrier set for the UE performing the sidelink transmission comprises: determining the second carrier set according to synchronization reference information used by a carrier, wherein the synchronization reference information comprises a synchronization configuration (page, “Higher layers…”: the set A aggregates carriers that us the same synchronization reference, i.e. use the same synchronization configuration).  

Regarding claim 13, 3GPP in view of Yang discloses all the claim limitations as stated above. Further, 3GPP discloses wherein determining the second carrier set for the UE performing the sidelink transmission comprises: determining the second carrier set according to synchronization reference information used by a carrier, wherein the synchronization reference see “synchronization reference” page 4, 4th first level bullet point (“Higher layers…”)).  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Status Report to TSG 1 Work plan related evaluation” 3GPP DRAFT; RP-172339 [IDS] in view of Nokia et al. (“Discussion on synchronization of SL CA”, 3GPP Draft; R1-1720485 [IDS]).
3GPP discloses all the claim limitation as stated above, except for wherein the synchronization configuration comprises a synchronization reference priority of the carrier. 
Nokia teaches that a single synchronization reference is used for all aggregated carriers that is: only the carriers that have the same synchronization preference (GNSS or eNB) can be aggregated (section 2, Proposal 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify 3GPP with the teaching of Nokia in order to enable timing on all transmission carriers is aligned. Thus, provides an efficient system.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Status Report to TSG 1 Work plan related evaluation” 3GPP DRAFT; RP-172339 [IDS] in view of HUANG et al. (US 2020/0221467).
3GPP discloses all the claim limitation as stated above, except for CBR of the first carrier is less than or equal to a threshold.
HUANG teaches method and apparatus for carrier aggregating in sidelink communication. More specifically, HUANG teaches that CBR values are compared to at least one configured CBR threshold value [0045].
.

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Status Report to TSG 1 Work plan related evaluation” 3GPP DRAFT; RP-172339 [IDS] in view of Yang (US 2021/0144529).
3GPP discloses all the claim limitations as stated above, except for except for the device comprising at least one processor and instructions executed by the processor.
Yang teaches wireless communication method terminal device and network device. More specifically, Yang teaches a terminal device that includes a processor, a memory, and communication interface. The processor is connected with the memory and the memory is configured to store instructions, and the processor is configured to execute the instructions [0034]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that includes instruction in the system of 3GPP as suggested by Yang. The benefit using computer readable device is that the programs can be changed and new futures are added easily than hardware changes.

Claim12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Status Report to TSG 1 Work plan related evaluation” 3GPP DRAFT; RP-172339 [IDS] in view of Yang (US 2021/0144529) as applied to claim 11 above, and further in view of Nokia et al. (“Discussion on synchronization of SL CA”, 3GPP Draft; R1-1720485 [IDS]).

Nokia teaches that a single synchronization reference is used for all aggregated carriers that is: only the carriers that have the same synchronization preference (GNSS or eNB) can be aggregated (section 2, Proposal 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify 3GPP in view of Yang with the teaching of Nokia in order to enable timing on all transmission carriers is aligned. Thus, provides an efficient system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Status Report to TSG 1 Work plan related evaluation” 3GPP DRAFT; RP-172339 [IDS] in view of Yang (US 2021/0144529) as applied to claims 8 and 9 above, and further in view of HUANG et al. (US 2020/0221467).
3GPP in view of Yang discloses all the claim limitation as stated above, except for CBR of the first carrier is less than or equal to a threshold.
HUANG teaches method and apparatus for carrier aggregating in sidelink communication. More specifically, HUANG teaches that CBR values are compared to at least one configured CBR threshold value [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify 3GPP in view of Yang with the teaching of HUANG in order to select as suitable CC I nPC5-CA for a SL transmission [0045].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Status Report to TSG 1 Work plan related evaluation” 3GPP DRAFT; RP-172339 [IDS] in view of Nokia et al. (“Discussion on synchronization of SL CA”, 3GPP Draft; R1-1720485 [IDS]) as applied to claim 5 above, and further in view of Yang (US 2021/0144529).
3GPP in view of Nokia discloses all the claim limitations as stated above, except for the device comprising at least one processor and instructions executed by the processor.
Yang teaches wireless communication method terminal device and network device. More specifically, Yang teaches a terminal device that includes a processor, a memory, and communication interface. The processor is connected with the memory and the memory is configured to store instructions, and the processor is configured to execute the instructions [0034]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that includes instruction in the system of 3GPP in view of Nokia as suggested by Yang. The benefit using computer readable device is that the programs can be changed and new futures are added easily than hardware changes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TANG (US 2020/0287674) discloses method and device for determining resource of logical channel and computer storage medium.
WANG et al. (US 2020/0045719) discloses user equipment and method therefor.
Cheng et al. (US 2019/0052446) discloses priority-based carrier selection in distributed wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	February 23, 2022